Title: From John Adams to Edmund Jenings, 3 January 1781
From: Adams, John
To: Jenings, Edmund



Dear Sir
Amsterdam January 3. 1781

I have received your Favour of the 1st. of this Year, and thank you for your kind Congratulations, which I return with equal Sincerity.
My Mind is, as you conjecture much engaged at present, and altho I am not able to do much towards midwifing the great Events, with which the Times are pregnant, yet I dont think the less, nor the less anxiously about them for that.
Englands temporary Security, depends entirely upon the false Apprehensions she excites in the Minds of her Ennemies, and the false Confidence which she blows up in her few Friends. Whether she will not Succeed, and bully and abuse all Europe into Submission to her, I know not. If she does, she will not still carry her Point. I believe, however that after Some time, the nations of Europe, will shake off Some of her Terrors, and as soon as they do, she is undone.
Things are gone to Such a Length, that this Republick is ruined forever, if she Succumbs. If the Northern Powers are faithful to their Engagements, they will be all at War against England immediately. How can they be otherwise than faithfull?

To be Sure, We are in the Moment of a Crisis. A few Weeks must decide the whole System of Europe. I cannot think the Emperor, will hazard a Rupture with all the rest of the World, for the Sake of English subsidies if she were in a situation to afford them.
The Quarrell with Holland is the most Serious Affair, that England has ever undertaken, Since she began the War with America. It would be thought by any other People a dangerous Thing to disaffect Such a nation as this, who have been Friends and Admirers an hundred Years. To eradicate all the old Prejudices in their Favour, and substitute Hatred, Revenge and Contempt in their Stead. To oblige this nation to get over their old established Prejudices which both English and Dutch Politicians have been cherishing for a Century against France, and to enter into more friendly and intimate Connections with her.
The Object has manifestly been, to excite the Populace against the Magistrates of Amsterdam. But the English and their Advisers here have egregiously missed their Aim. There are many Proofs turning up every day, that shew the Magistrates are popular. We hear Proofs of it, in the Churches, on the Theatres, and in the Streets. The Resentment of the Common People is very high here. There will be a tremendous Spirit, if the Passions of the People are once let loose. Such a Fury as the English have never yet experienced from any Nation at War with them. Whether it is possible for English Politicks, aided by some other Politicks to elude and evade it I know not. We must wait to see.
The English are very free to charge People with Factions. But nobody ever excited so many, as she, or attempted to govern so wholly by them. She has formed a Faction here the most wicked, and corrupt that ever existed excepting those she excited in America and indeed at home in England. There are strong suspicions, that this whole Contest and War is excited, purposely to alter the Constitution of this Country. I am not able to say, whether the Proofs are sufficient. But the People who could concert a Project to subvert from the Foundation all the Constitutions and Liberties of America, may be justly suspected of such designs elsewhere.
By all that I See and hear, I think they cannot succeed. As to complying with the Demands of England it is impossible. There is no Choice. They must renounce America and her Trade, which is now the most profitable Commerce they have: they must quarrell with France and Spain, Prussia; Russia and the Lord knows whom. If Simple Submissions, or Small Sacrifices would do the Dutch would not hesitate, for the sake of Peace. But Peace they cannot have. The Alternative Peace or War, is not in their option. The only Question is whether they shall be passive and Let England, war against them, or whether they shall actively seek a War, with the rest of the World.
The Business of the World will do itself. The Dutch have exhausted all their Resources of Art and Policy, to avoid War. But it is now become impossible. The American Revolution is working its necessary Effects in Europe. It has operated So among the nations, it has set so many Wheels in Motion, that it has now forced the Dutch into a War. If they had understood their own Situation, and that of the Nations around them, and the Influence of the American Cause upon all of them in Season, they might have avoided much Evil to themselves, and to other Nations. But this was not to be. They will not now act wisely, at least I fear so. By keeping aloof from America, they will greatly increase the Calamities of War, to themselves, to Us, and the rest of Europe. What shall We do to perswade the Nations to acknowledge American Independance. It is not only next my Heart, but it is the End and Aim of my Existence. But what can be done to obtain it. The Corps Diplomatique, think they have the Fate of Nations in their Breasts. Their Etiquette, will Spill the Blood of Millions. But how can it be helped.
The Sages here will not allow, that the Discovery of Mr. Laurens’s Papers has had any Effect at all. They say the Republick would have acceeded to the armed Neutrality, as certainly without as with that Discovery. And that England would have gone to War with them upon other Pretences. That Mr. Laurens’s Misfortune which they very unkindly and rudely call Imprudence, has only furnished this Additional Pretext. It was not possible I think for the Republick to have avoided acceeding to the armed Neutrality, if the Papers had not appeared. The English Members of the Cabinet have been determined upon War with Holland a long time. In the order of Providence, my Friend, an order in which you and I believe, it was necessary that the Affections should be alienated between the English and Dutch, in order to bring about the more certainly and compleatly, a great Change in the Affairs of Mankind.
The great Work of Pacification may be retarded, and certainly will be rendered more difficult, and perplexed by it. But We must be patient and constant, or in the Words of that song with which the Americans began their Resistance, or their Opposition rather.

Steady Boys steady.


Mr. Searle will call on you, in a few Days.
